DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (Claims 1-17) in the reply filed on 5/3/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/22.
Applicant's election with traverse of Species xxvi (Fig. 23a-b) in the reply filed on 5/3/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Furthermore, applicant did not point out how there would be no burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6, 8, 13, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/3/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 10-12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dacuycuy et al. (WO 2013/071173).
Dacuycuy discloses the following claimed limitations:
Claim 1: A clot retrieval device (100) for removing an occlusive clot from a blood vessel ([0002]), comprising: a clot engagement section (combination 104 and 106) having a constrained delivery configuration and an expanded deployed configuration ([0020]), wherein in the expanded deployed configuration, the clot engagement section comprises: a plurality of peak sections (110) (Fig. 1 and [0039]) configured to vary contact pressure between the clot and the device along a length of the device ([0039] where the contact pressure is only in the peaks and not the troughs and therefore it is varying the pressure to only certain points); and a plurality of troughs (112) (Fig. 1 and [0039]) between respective peak sections (Fig. 1 and [0039])  comprising a clot reception space (space between each peak as seen in Fig. 1); wherein each peak is configured to exert a relatively high compressive force on the clot whereas each trough is configured to exert little or no compressive force on the clot ([0039]).  
Claim 2: Wherein in the expanded deployed configuration, the clot engagement section comprises a wave-like form (Fig. 1 and [0039]).  
Claim 5: Wherein in the expanded deployed configuration, the clot engagement section comprises a sinusoidal wave form of generally s-shape (Fig. 1 and [0039]).  
Claim 7: The clot engagement section comprises a mesh of closed cells ([0039]).
Claim 10: Wherein the clot engagement section comprises a plurality of patterns, including a first pattern (pattern in section 104) has a wavelength and an amplitude (Fig. 1) and a second pattern (pattern in section 106) comprising a wavelength and an amplitude larger than those of the first pattern (Fig. 1).
Claim 11: Comprising an activator (102) for modifying a wave shape of the device (Fig. 1 where when moved it would change the wave shape of section 104) ([0041]). 
Claim 12: Wherein the activator comprises at least one push wire and/or at least one pull wire (Fig. 1)
Claim 14: Wherein the engagement section comprises two surfaces (the surfaces of strut 116 which face each other to form the valley as seen in Fig. 1) which face in generally opposite directions (Fig. 1) and one or both surfaces is engageable with the clot in the expanded deployed configuration (Fig. 1 and [0039]).
Claim 15: Dacuycuy discloses all the limitations as discussed above including a shaft (102) and that the clot engagement section is connected to a distal end of the shaft (Fig. 1). 
Claim(s) 1, 2, 5, 7-9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nierman (2006/0020285).
Nierman discloses the following claimed limitations:
Claim 1: A clot retrieval device for removing an occlusive clot (20) from a blood vessel (abstract) comprising: a clot engagement section (50) having a constrained delivery configuration and an expanded deployed configuration ([0059]), wherein in the expanded deployed configuration, the clot engagement section comprises: a plurality of peak sections (see figure below) configured to vary contact pressure between the clot and the device along a length of the device (Fig. 1a where the contact pressure is only in the peaks and not the troughs therefore it is varying the pressure to only certain points); and a plurality of troughs (see figure below) respective peak sections (see figure below)  comprising a clot reception space (see figure below); wherein each peak is configured to exert a relatively high compressive force on the clot whereas each trough is configured to exert little or no compressive force on the clot (see figure below and ([0064])).  
Claim 2: Wherein in the expanded deployed configuration, the clot engagement section comprises a wave-like form (Fig. 1a).  
Claim 5: Wherein in the expanded deployed configuration, the clot engagement section comprises a sinusoidal wave form of generally s-shape (Fig. 1a).
Claim 7: The clot engagement section comprises a mesh (52) of closed cells (Fig. 1a and [0054])
Claim 8: Wherein the closed cells are diamond shaped (Fig. 1a)
Claim 9: Wherein the device is substantially non-tubular (Fig. 1a)
Claim 14: Wherein the engagement section comprises two surfaces (see figure below) which face in generally opposite directions (see figure below) and one or both surfaces is engageable with the clot in the expanded deployed configuration (see figure below where it is holding part 20)).


    PNG
    media_image1.png
    714
    954
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nierman (2006/0020285).
Nierman discloses the claimed invention however, Nierman does not specify that the wave pattern has an amplitude of from 2.0 mm to 6.0 mm and a pitch of from 3.0 mm to 8.0 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a wave pattern that has an amplitude of from 2.0 mm to 6.0 mm and a pitch of from 3.0 mm to 8.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a wave pattern that has an amplitude of from 2.0 mm to 6.0 mm and a pitch of from 3.0 mm to 8.0 mm, since a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record (see PTO-892) appear to either in combination or alone teach the claimed limitations. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771